OPINION OF THE COURT
PER CURIAM.
The defendant was arrested on charges of driving under the influence *170and improper lane change. He submitted to a breath test and an indium crimper with serial number 1655 was used to collect the breath sample.
Thereafter, the defendant moved to suppress or exclude the breath test, on the grounds that the indium crimper used was not registered with the Department of Health and Rehabilitative Service, as required by H.R.S. Rule 10D-42.23, which reads as follows:
“All chemical breath testing instruments or devices used for breath testing under provisions of Chapter 316 and 327, Florida Statutes, shall be previously checked, approved for proper calibration and performance, and registered by authorized personnel of the Department, by trade name, model number, serial number and location, on forms provided by the Department.”
The Court granted the motion to suppress and exclude the results of the breath tests, and the State brings this appeal from order granting the motion to exclude.
The record on appeal reveals that the indium crimper (serial #1655) was registered with the Department of Health and Rehabilitative Services as Registration Number IC 42, at the time it was used in this case, and to trial court erred when it granted the motion to exclude the breath test results on the grounds that the indium crimper was not registered.
REVERSED AND REMANDED.